779 N.W.2d 90 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Johnny B. GRUBBS, Defendant-Appellant.
Docket No. 139828. COA No. 293169.
Supreme Court of Michigan.
March 11, 2010.

Order
On order of the Court, the application for leave to appeal the September 1, 2009 *91 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for correction of the judgment of sentence to reflect 33 days' sentence credit for the defendant's manslaughter sentence. The circuit court shall forward a copy of the amended judgment of sentence to the Department of Corrections.